DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 13, line 2
	“the action”  should be changed to: -- an action --
2.	 In Claim 15, line 1
“the one or more parameters”  should be changed to: -- the identified one or more parameters --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received December 28, 2020.  Claims 1-20 have been fully considered and are persuasive. Claims 21 & 22 have been cancelled.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejection - 35 USC § 112
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)


	
Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features systems, methods and apparatuses for providing assistant deep links to effectuate third-party dialog session transfers.
The closest prior art made of record is Gruber et al. (US 20130275164 A1) and Brown et al. (US 20140245140 A1).

The cited reference (Brown) teaches techniques for transferring an interaction with a virtual assistant from a smart device to another smart device are described herein. The virtual assistant may act as an interface between an end user and content stored locally or remotely. The techniques may include outputting the virtual assistant on the smart device to facilitate an interaction of the virtual assistant with a user. Thereafter, the virtual assistant may be output on the other smart device to continue the interaction of the virtual assistant with the user on the other smart device. In some instances, one or more pieces of context of the interaction of the virtual assistant with the user are transferred with the virtual assistant to the other smart device.
The cited references (Gruber and Brown) fails to disclose receiving one or more links corresponding to a dialog session between a user and an application, wherein the dialog session is mediated by an automated assistant that is accessible to: a first client device on which the dialog session was initiated, and a second client device at which the one or more links were received; identifying one or more parameters of the one or more links, the one or more parameters corresponding to dialog session content generated in furtherance of an action to be performed by the application or the automated assistant; providing, at the second client device, a query to the user to continue the dialog session between the user and a third party application based on the Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677